Case 1:18-cv-00477-LEK-RT Document 149 Filed 03/03/20 Page 1 of 1                PageID #: 2187

                                       MINUTES



   CASE NUMBER:            1:18-CV-00477-LEK-RT
   CASE NAME:              A.B. et al v. Hawaii State Department of Education et al
   ATTYS FOR PLA:          Mateo Caballero
                           Kim Turner (by telephone)
   ATTYS FOR DEFT:         John M. Cregor, Jr.
                           Kourtney H. L. M. Wong


        JUDGE:       Rom Trader                   REPORTER:        No Record

        DATE:        03/03/2020                   TIME:            9:14 - 9:29


  COURT ACTION: EP: STATUS CONFERENCE held.

  Discussion had.

  Plaintiff pursuing interlocutory appeal of Order Denying Plaintiffs’ Motion for Class
  Certification ECF [143]. Parties anticipate the United State’s Court of Appeals for the
  Ninth Circuit may decide whether to grant or deny an interlocutory appeal within one to
  four months.

  Court VACATES all dates and deadlines.

  Phone Status Conference set for 06/03/2020 at 9:00 a.m. before Magistrate Judge Trader.
  Parties to submit joint update of no more than 2 pages by 05/26/2020 regarding the status
  of the 9th Circuit appeal.



  Submitted by: Juliet Parker, Courtroom Manager.
